344 F.2d 962
CANAVERAL INTERNATIONAL CORPORATION and Bimini Run, Ltd., Appellant,v.TALCO CAPITAL CORPORATION, Appellee.
No. 21582.
United States Court of Appeals Fifth Circuit.
May 10, 1965.

Appeal from the United States District Court for the Southern District of Florida; Charles B. Fulton, Judge.
Robert H. Givens, Jr., Dubbin, Schiff, Berkman & Dubbin, Miami, Fla., for appellants.
Richard P. Kenney, Williams, Salomon & Kenney, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and DYER, District Judge.
PER CURIAM:


1
The opinion of the District Court in 225 F. Supp. 1007 is correct and the judgment is


2
Affirmed.